
	

114 HRES 607 IH: Condemning and censuring President Barack Obama.
U.S. House of Representatives
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 607
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2016
			Mr. Ross submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Condemning and censuring President Barack Obama.
	
	
 Whereas President Barack Obama continues to operate outside of the rule of law and the authority granted to him by the Constitution of the United States;
 Whereas President Barack Obama is circumventing the intent of Congress and the bipartisan Visa Waiver Program Improvement and Terrorist Travel Prevention Act of 2015 that was explicitly designed to protect our country and citizens from radical Islamic terrorism, and which he signed into law as part of the Consolidated Appropriations Act, 2016; and
 Whereas the Consolidated Appropriations Act, 2016 passed in the House of Representatives with a bipartisan vote of 316–113: Now, therefore, be it
	
 That the House of Representatives does hereby condemn and censure President Barack Obama.  